DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention
only or to a group of inventions so linked as to form a single general inventive concept
(“requirement of unity of invention”). Where a group of inventions is claimed in a national stage
application, the requirement of unity of invention shall be fulfilled only when there is a technical
relationship among those inventions involving one or more of the same or corresponding special
technical features. The expression “special technical features” shall mean those technical features
that define a contribution which each of the claimed inventions, considered as a whole, makes
over the prior art.
The determination whether a group of inventions is so linked as to form a single general
inventive concept shall be made without regard to whether the inventions are claimed in separate
claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to
different categories of invention will be considered to have unity of invention if the claims are
drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a
use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an
apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a
single invention to which the claims must be restricted.
Group I, claims 1-5, 10-11, 16-19, 27, and 30, drawn to a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome.
Group II, claims 31-32, 34, 37-40, drawn to a method of binding a target nucleic acid in a eukaryotic cell, the method comprising: contacting a eukaryotic cell comprising a target nucleic acid with the composition of claim 3, wherein the RNP enters the cell, and wherein the guide RNA and the RNA-guided endonuclease bind to the target nucleic acid in the cell.
The groups of inventions listed above do not relate to a single general inventive concept
under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special
technical features for the following reasons:
2. Groups I-II lack unity of invention because even though the inventions of these groups
require the technical feature of a composition comprising a ribonucleoprotein and an agent that decreases the acidity of an endosome, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spiros, US 2017/0137801 A1, May 18, 2017.  In paragraph 0041 Spiros discloses a ribonucleoprotein comprising a site-directed modifying polypeptide and an endosomal escape agent.  In paragraph 0103 Spiros clarifies that a ribonucleoprotein refers to an association that combines RNA and protein where the protein can comprise a Cas9 protein or a Cpf1 protein.  Finally, Spiros clarifies that an endosomal escape agent can be a proton sponge or other weak bases that can raise the pH of the lysosome.  Therefore the technical feature of the instant invention is not a special technical feature. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an
application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her
legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is
(571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                         


/WEIHUA FAN/Examiner, Art Unit 1663